DETAILED ACTION
This Office Action is in response to the application 17/068,778 filed on 10/12/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 10, and 18 are independent.	
	Priority
No priority claimed.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/30/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
As to claim 8, the claim cites the limitation, “receiving the secure ticket from the user when the user want to access the event,” with improper grammar. It is suggested that claim be amended to recite, “receiving the secure ticket from the user when the user wants to access the event,” (emphasis added).
As to claim10, the independent claim cites in the preamble, “Apparatus for providing secure access to online events,” with improper grammar. It is suggested that claim be amended to recite, “An apparatus for providing secure access to online events,” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewin (“Lewin,” US 2012/0253983, patented on 14/04/2012), in view of Gasparini et al (“Gasparini,” US 2006/0020795, published on 01/26/2006).
As to claim 1, Lewin teaches a method for providing secure access to online events (Lewin: pars 0005, 0023, 0034; Fig 5-6, a system/method for purchasing electronic ticket (e-ticket) online for events, and managing authentication/validation process of the e-ticket for access/entry to the events. Par, 0026, the event can be a live event involving attendance in person, but can also include other types of events such as those held electronically over the Internet), the method comprising:
receiving a request from a user to access an online event (Lewin: pars 0005, 0022-0023, 0026, 0034; Fig 5-6, user goes online, and request to purchase an e-ticket for an event/online-event);
obtaining a user email address, an event identifier and an event passcode (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, 8, the e-ticket is sent over an email [i.e. the system obtains purchaser’s e-mail address]. The ticket contains a bar code, the event information, and an authentication number for verification of the ticket associated with the specific event); and
transmitting the secure ticket to the user (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, 8, the e-ticket is sent to the purchaser over an e-mail communication, besides mailing the optional physical replica ticket).
Lewin teaches features of purchasing electronic e-ticket for events and receiving ticket via e-mail, and managing authentication/validation process of the e-ticket for access/entry to the events, as addressed above, but Lewin does not explicitly teach hashing the user email address, the event identifier and the event passcode to generate a ticket hash value; and forming a secure ticket that comprises the ticket hash value.
However, in an analogous art, Gasparini teaches hashing the user email address, the event identifier and the event passcode to generate a ticket hash value; and forming a secure ticket that comprises the ticket hash value (Gasparini: pars 0004, 0022, 0024, 00055-00056, a campaign link for user to access [i.e. online event], with a completed code [forming a secure ticket]. Where the code is generated by conventional hashing technique, concatenating e-mail address and pass phrase [i.e. passcode], and concatenating the hashed result with the campaign identifier as a complete code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gasparini with the method/system of Lewin for the benefit of providing a user with a means for an online event ticket purchase and access verification, by creating a code by a hashing of concatenated all three elements as an obvious option for a secure transaction/communication (Gasparini: pars 0004, 0022, 0024, 00055-00056). 
As to claim 2, the combination of Lewin and Gasparini teaches the method of claim 1, 
Lewin further teaches, further comprising transmitting a list of available events to the user (Lewin: pars 0026, an online interface offers the user the opportunity to select to attend a list of events, different types of events or venues. An interactive option can be displayed that would permit the user to purchase one or more tickets for rights to attend an event).
As to claim 3, the combination of Lewin and Gasparini teaches the method of claim 1, 
Lewin further teaches, wherein the operation of receiving comprises receiving the request from the user over a network connection (Lewin: pars 00005, 0022-0023, 0034; Fig 5-6, user goes online, and request to purchase an e-ticket for an event).
As to claim 4, the combination of Lewin and Gasparini teaches the method of claim 1, 
Lewin and Gasparini further teaches, wherein the operation of obtaining comprises obtain the user email from user registration information (Lewin: pars 00005, 0022-0023, 0034-0035; Fig 5-6, user goes online, and request to purchase an e-ticket for an event using email. Gasparini: pars 0028-0029, 00056, e-mail address of purchaser is used and stored in the database [i.e. registration], and later used validating the ticket and providing the event access).
As to claim 5, the combination of Lewin and Gasparini teaches the method of claim 1, 
Lewin and Gasparini further teaches, wherein the operation of obtaining comprises obtain the event identifier and the event passcode from an event database (Lewin: pars 00005, 0022-0023, 0034-0035; Fig 5-6, user goes online, and request to purchase an e-ticket for an event using email. Gasparini: pars 0028-0029, 00056, e-mail address of purchaser is used and stored in the database [i.e. registration], and later used validating the ticket and providing the event access).
As to claim 6, the combination of Lewin and Gasparini teaches the method of claim 1, 
Gasparini further teaches, wherein the operation of hashing comprises hashing the email address, the event identifier, and the event passcode using a SHA-256 hashing operation to generate the ticket hash value (Gasparini: pars 0022, 0024, uses conventional hashing techniques, such as SHA-1 [i.e. an obvious improved SHA-256 option can be used], MD-4, or MD-5 hash functions).
As to claim 7, the combination of Lewin and Gasparini teaches the method of claim 1, 
Gasparini further teaches, wherein the operation of forming comprises forming the secure ticket as a secure uniform resource locator (URL) (Gasparini: pars 0000053, 00055, uses a link to send the campaign [i.e. event] ticket and access information).
As to claim 8, the combination of Lewin and Gasparini teaches the method of claim 1, 
Lewin further teaches, further comprising receiving the secure ticket from the user when the user want[s] to access the event (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, user goes online, and request to purchase an e-ticket for an event. The e-ticket is sent over an email [i.e. the system obtains purchaser’s e-mail address]. The ticket contains a bar code, the event information, and an authentication number for verification of the ticket associated with the specific event.
As to claim 9, the combination of Lewin and Gasparini teaches the method of claim 8, 
Gasparini further teaches, further comprising: hashing the user email address, the event identifier and the event passcode to generate a confirming hash value; and comparing the ticket hash value with the confirming hash value to determine if the user will be granted access to the event (Gasparini: pars 0022-0024, 00055-00056, e-mail address of purchaser is used and stored in the database [i.e. registration]. compares the hashed hash result received from the recipient with each of the hashed hash results in the set and if the hashed hash result received from the recipient matches any of the hashed hash results in the set, compare manager indicates that the hashed hash results match, and otherwise provides the error message).
As to claim 10, Lewin teaches [an] apparatus for providing secure access to online events (Lewin: pars 0005, 0023, 0034; Fig 5-6, a system/method for purchasing electronic ticket (e-ticket) online for events, and managing authentication/validation process of the e-ticket for access/entry to the events. Par, 0026, the event can be a live event involving attendance in person, but can also include other types of events such as those held electronically over the Internet), the apparatus comprising:
a transceiver that receives a request from a user to access an online event (Lewin: pars 0005, 0022-0023, 0034; Fig 5-6, user goes online, and request to purchase an e-ticket for an event/online-event);
a user database that stores a user email address; an event directory the stores an event identifier and an event passcode (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, 8, the e-ticket is sent over an email [i.e. the system obtains purchaser’s e-mail address]. The ticket contains a bar code, the event information, and an authentication number for verification of the ticket associated with the specific event.  Information is stored in database for e-ticket generation and verification); and 
transmits the secure ticket to the user (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, 8, the e-ticket is sent to the purchaser over an e-mail communication, besides mailing the optional physical replica ticket).
Lewin teaches features of purchasing electronic e-ticket for events and receiving ticket via e-mail, and managing authentication/validation process of the e-ticket for access/entry to the events, as addressed above, but Lewin does not explicitly teach a hash circuit that hashes the user email address, the event identifier and the event passcode to generate a ticket hash value; and a processor that forms a secure ticket that comprises the ticket hash value.
However, in an analogous art, Gasparini teaches a hash circuit that hashes the user email address, the event identifier and the event passcode to generate a ticket hash value; and a processor that forms a secure ticket that comprises the ticket hash value (Gasparini: pars 0004, 0022, 0024, 00055-00056, a campaign link for user to access [i.e. online event], with a completed code [forming a secure ticket]. Where the code is generated by conventional hashing technique, concatenating e-mail address and pass phrase [i.e. passcode], and concatenating the hashed result with the campaign identifier as a complete code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gasparini with the method/system of Lewin for the benefit of providing a user with a means for an online event ticket purchase and access verification, by creating a code by a hashing of concatenated all three elements as an obvious option for a secure transaction/communication (Gasparini: pars 0004, 0022, 0024, 00055-00056). 
As to claims 11-15, the scope of claim limitations is similar to the claims 2, 3, and 6-8, respectively, and are rejected for the same reasons set forth above for claims 2, 3, and 6-8.
As to claims 16-17, the scope of claim limitations is similar to the claim 9, in part, and are rejected for the same reasons set forth above for claim 9.
As to claim 18, Lewin teaches a non-transitory computer readable medium on which are stored program instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Lewin: pars 0005, 0023, 0034; Fig 5-6, a system/method for purchasing electronic ticket (e-ticket) online for events, and managing authentication/validation process of the e-ticket for access/entry to the events) of:
receiving a request from a user to access an online event (Lewin: pars 0005, 0022-0023, 0034; Fig 5-6, user goes online, and request to purchase an e-ticket for an event. Par, 0026, the event can be a live event involving attendance in person, but can also include other types of events such as those held electronically over the Internet);
obtaining a user email address, an event identifier and an event passcode (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, 8, the e-ticket is sent over an email [i.e. the system obtains purchaser’s e-mail address]. The ticket contains a bar code, the event information, and an authentication number for verification of the ticket associated with the specific event); and
transmitting the secure ticket to the user (Lewin: pars 0005, 0022-0023, 0034-0035; Fig 5-6, 8, the e-ticket is sent to the purchaser over an e-mail communication, besides mailing the optional physical replica ticket).
Lewin teaches features of purchasing electronic e-ticket for events and receiving ticket via e-mail, and managing authentication/validation process of the e-ticket for access/entry to the events, as addressed above, but Lewin does not explicitly teach hashing the user email address, the event identifier and the event passcode to generate a ticket hash value; and forming a secure ticket that comprises the ticket hash value.
However, in an analogous art, Gasparini teaches hashing the user email address, the event identifier and the event passcode to generate a ticket hash value;
forming a secure ticket that comprises the ticket hash value (Gasparini: pars 0004, 0022, 0024, 00055-00056, a campaign link for user to access [i.e. online event], with a completed code [forming a secure ticket]. Where the code is generated by conventional hashing technique, concatenating e-mail address and pass phrase [i.e. passcode], and concatenating the hashed result with the campaign identifier as a complete code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gasparini with the method/system of Lewin for the benefit of providing a user with a means for an online event ticket purchase and access verification, by creating a code by a hashing of concatenated all three elements as an obvious option for a secure transaction/communication (Gasparini: pars 0004, 0022, 0024, 00055-00056). 
As to claims 19 and 20, the scope of claim limitations is similar to the claims 8 and 9, in part, and are rejected for the same reasons set forth above for claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439